Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Branden Tolliver appeals the district court’s order dismissing without prejudice his federal income tax refund suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Tolliver v. IRS, No. 8:12-cv-01821-PJM, 2012 WL 2579341 (D.Md. July 3, 2012). We deny Tolliver’s motion for district court correction and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.